DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Species C in the reply filed 12/11/2021, is acknowledged.
         Applicant's traversal is on the grounds that search and examination of the entire application can be made without serious burden to the Examiner. Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 12/11/2021.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's species embodiments would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous.
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are 
 	Therefore, for the reasons above and those made of record in the Requirement for Restriction of 9/10/2021, the restriction requirement is deemed proper and is made FINAL.
Claims 6-8 and 13 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of coupling means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a biological or mineral material,” and the claim also recites “a bone material,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US Pub. No. 2004/0199254; hereinafter Louis) in view of Lin et al. (US Pub. No. 2005/0209696; hereinafter Lin).
Louis teaches the following regarding claim 1: an implant (1) for the correction of gleno-humeral instability, in particular for the correction of a glenoid defect (Dg) of the glenoid (G) of a patient, said implant (1) having a substantially J-shape (Figs. 1a-2a, 4a-5b) with a wedge portion (2) (1) substantially transversal to a substantially flat portion (3) (31, 32, and/or 33) (Figs. 1a-2a, 4a-5b), said wedge portion (2) being suitable for being inserted into the bone channel (Cg) obtained in the glenoid (G) of a patient (paras. 0013-0016), said substantially flat portion (3) being suitable, when said implant (1) is in use, for being placed at the site of the glenoid defect (Dg) in contact with the external bone portion of the glenoid (G) of a patient (paras. 0013-0016), and a second element (5) made of a biocompatible rigid material (para. 
Regarding claims 1-4, Louis teaches the limitations of the claimed invention, as described above. However, it does not recite the implant being characterized in that it comprises at least a first element made of organic material corresponding at least to the flat portion of the implant. Lin teaches that it is well known in the art that a wedge-shaped bone implant can be made of a variety of materials, including biocompatible, biological, organic materials (paras. 0010-0013, 0138-0141), for the purpose of providing the device with the biocompatibility and desired structural characteristics needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the materials of Louis, according to the teachings of Lin, in order to provide the device with the biocompatibility and desired structural characteristics needed to suit the implantation site. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art references of Louis and Lin would be fully capable of being implanted within a glenoid bone due to their shape and structure.
Louis teaches the following regarding claim 4: the implant according to claim 1, characterized in that said second element (5) is made of a porous or non-porous biocompatible material (para. 0056), or a biocompatible metal such as titanium or tantalum.  

Louis teaches the following regarding claim 9: the implant according to claim 1 , characterized in that the first element (4) corresponds to the flat portion (3) of the implant (1) (Figs. 1a-2a, 4a-5b), and in that the second element (5) corresponds to the wedge portion (2) of the implant (1) (Figs. 1a-2a, 4a-5b), wherein the second element (5) is coupled to the first element (4) by means of coupling means (9) (21, 22, 121, 122 and/or 13, 233) (paras. 0042, 0053).  
Louis teaches the following regarding claim 10: the implant according to claim 9, characterized in that the coupling means are pins (9) (21, 22, and/or 233) (paras. 0042, 0053) in said second element (5) suitable for being inserted in respective holes (10) (121, 122 and/or 13) obtained in the first element (4) (paras. 0042, 0053).  
Louis teaches the following regarding claim 12: the implant according to claim 5, characterized in that the rough surface at the wedge portion (2) of the implant (1) is obtained by knurling (para. 0047). Please note that the method of making a device is not considered germane to the patentability of the device itself. Method limitations in device claims are considered to the extent that it further defines the structure of the claimed apparatus. As presently worded, the method limitations fail to distinguish the present invention from the prior art.
Louis teaches the following regarding claim 14: the implant according to claim 1, characterized in that it has a first hole (6) (311, 321, 331, and/or 332) in the flat portion (3) suitable for allowing the passage of a stabilization thread (7) for the stabilization of the implant 
Louis teaches the following regarding claim 15: the implant according to claim 1, characterized in that it has a second hole (12) (121, 122) in the wedge portion (2) suitable for allowing the passage of a traction thread (13) to facilitate the insertion of the implant (1) into the glenoid channel (Cg) (Figs. 1a-2a, 4a-5b, where the second hole of Louis would be fully capable of allowing the passage of a traction thread).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis in view of Lin, further in view of Singhatat et al. (US Pub. No. 2005/0075641; hereinafter Singhatat).
Louis, as modified by Lin, teaches the limitations of the claimed invention, as described above. However, they do not recite the second element having a plurality of holes that make up the rough surface of the second element. Singhatat teaches a wedge-shaped bone implant comprising a plurality of holes (152) that make up the rough surface of the wedge element (Figs. 6-8; paras. 0075-0076), for the purpose of further encouraging bone ingrowth around the implant. It would have been obvious to one having ordinary skill in the art to modify the device of Louis and Lin, to comprise the holes taught by Singhatat, in order to encourage bone ingrowth around the implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774